EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean O’Neill on 23 March 2022.
	The application has been amended as follows:
In the claims:
	In claim 3, lines 1-2, “locating said bridge structure comprises locating said bridge structure over” has been deleted.
	In claim 3, line 3, --is-- has been inserted before “susceptible”.
	In claim 4, line 3, --upper-- has been inserted before “tool”.
	In claim 4, line 3, “locating said bridge structure comprises locating said bridge structure over” has been deleted.
	In claim 4, line 4, “having” has been deleted and --has-- has been inserted therefor.
	In claim 6, line 3, --to the first chamber and the at least partial vacuum pressure applied to the second chamber-- has been inserted after “applied”.
	In claim 22, line 5, --upper-- has been inserted before “tool”.

Election/Restrictions
Claims 10-15, 17 and 19-22 are directed to an allowable apparatus. As detailed below, process claims 1-9 have been amended to include limitations directed to the allowable apparatus structure. Accordingly, claims 1-9, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09 October 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 10, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the limitation of the bridge structure being substantially smaller in size than the second vacuum bagging film portion. Kawasetsu (JP 2004-130723 A), applied in the previous office action mailed 23 December 2021, is considered the closest prior art of record. As seen in Figures 5-6 of Kawasetsu, no portion of the second vacuum bagging film 8 satisfies the above noted claimed limitation indicating a size relative to the illustrated bridge structure 18. No teaching or suggestion was found in the prior art of record to provide Kawasetsu with the above noted allowable subject matter.
	Regarding claims 1 and 5, these method claims have been amended to include the above noted allowable subject matter with respect to the apparatus structure recited in claim 1. It is noted that claim 5 requires performing the method of claim 1.
	Regarding claim 22, this claim was previously indicated as allowable on page 12 of the previous office action.
	As detailed in the attached Interview Summary, the examiner’s amendment was provided to correct minor issues of clarity and use of claim consistent terminology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745